Citation Nr: 0832703	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for fibrocystic disease 
of the breasts.

2.  Entitlement to service connection for a right ovarian 
cyst.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for acquired allergies.

5.  Entitlement to service connection for residuals of 
bilateral shin splints.

6.  Entitlement to service connection for residuals of 
bilateral lower extremity stress fractures.

7.  Entitlement to service connection for a headache 
disability.

8.  Entitlement to service connection for a sinus condition.

9.  Entitlement to service connection for painful joints 
(hips, shoulders, and others).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and J. L.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from May 1981 to May 
2002.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2002 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that in pertinent part denied service connection 
for the disabilities listed on the title page.

Service connection for right ovarian cyst, fibromyalgia, 
allergies and/or a sinus condition, residuals of shin splints 
and stress fractures, a headache disability, and for painful 
joints is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ)  via the Appeals Management Center (AMC), in 
Washington, DC.

In February 2006, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  In June 2008, the veteran 
testified at a video conference hearing the undersigned 
Veterans Law Judge.  Transcripts of the hearing testimony are 
of record.  


FINDINGS OF FACT

1.  Recurring bilateral breast cysts began during active 
service.   

2.  Bilateral hypopigmented and tender surgical scars are 
related to bilateral cystic breast disease.  


CONCLUSIONS OF LAW

1.  Bilateral cystic breast disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007). 

2.  Bilateral surgical scars of the breasts were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal regarding the 
issue of entitlement to service connection for fibrocystic 
disease of the breasts.  Accordingly, the duty to notify and 
the duty to assist need not be discussed.  




Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of her service as shown by service records, the 
official history of each organization in which she served, 
her medical records, and all pertinent medical and lay 
evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, her unit's history, service treatment  
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, she will not be afforded this 
consideration.  

Fibrocystic Disease of the Breasts

The veteran's service treatment records (STRs) reflect that 
in August 1999, cysts were detected in both breasts.  A 
December 2001 STR notes that three new large cystic masses 
and three new small cysts were discovered in the left breast.  

A January 2002 pre-discharge VA compensation examination 
report notes a recurrent left breast cyst.

A March 2003 private report from W. Steely, M.D., notes a 
cyst of the left breast and a rather enormous cyst and other 
fibrotic changes of the right breast.  A November 2004 
mammography report notes palpable masses in each breast.  
These masses had increased in size since a previous study and 
excision was recommended.

In February 2006, the veteran testified that the masses that 
were removed.  She testified that surgery left a painful, 
round-shaped scar with drainage.  

In December 2007, the veteran underwent a VA gynecology 
compensation examination.  She denied a history of any breast 
malignancy.  The report notes that a recent mammogram and 
ultrasound were normal, but on current examination, both 
breasts were sore and painful.  The left breast had a well 
healed scar measuring 4.5 centimeters.  The left breast 
and/or scar tissue was tender.  The right breast had a well 
healed scar mearsuring 3.5 centimeters.  Neither scar was 
depressed, but both were hypopigmented.  Neither scar adhered 
to underlying tissues.  The left breast had no palpable cyst, 
although the right breast had two cysts.  The diagnoses were 
bilateral cystic breast disease and bilateral breast scars 
with no significant sequelae.

While the veteran has requested service connection for 
fibrotic disease of the breasts, the diagnosis offered above 
is "bilateral cystic breast disease."  The evidence for 
service connection is favorable as bilateral breast cysts 
arose during active service and have recurred periodically 
ever since.   

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for bilateral cystic breast 
disease must therefore be granted.  

Also subject to service connection are bilateral surgical 
scars of the breasts.  The December 2007 VA gynecology 
compensation examination report describes these scars as 
hypopigmented and possibly tender.  Because the scars are 
directly related to cyst removal, they are related to active 
service.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
it was held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  After considering all the evidence of record, 
including the testimony, the Board finds that the evidence 
favors the claim.  Service connection for bilateral breast 
scars must be granted.  


ORDER

Service connection for bilateral cystic breast disease with 
associated bilateral surgery scars of the breasts is granted.





REMAND

Right Ovarian Cyst

The veteran's service treatment records (STRs) reflect that 
in February 1983 she complained of sharp abdominal pains 
after ovarian cyst removal.  A gynecology clinic examination 
report was normal.  A January 1986 ultrasound report notes 
that several small cystic areas in each ovary were seen.  No 
pelvic mass was seen.  The uterus was retroflexed as well as 
retroverted.  She underwent laparoscopic tubal ligation in 
January 1990.  She had requested permanent sterilization.  

In August 1992, endometritis was assessed after a complaint 
of heavy menses.  A March 1993 military gynecology clinic 
report reflects pelvic pain since 1979.  A provisional 
diagnosis of endometriosis vs. pelvic adhesions was offered. 

An October 1996 periodic physical examination report notes 
that the veteran "had a couple of cyst [sic] and a hernia 
removed from ovaries."  A January 2002 STR notes that a 
recent pelvic ultrasound showed a retroverted uterus, but 
normal ovaries.  

In February 2006, the veteran testified that ovarian cyst 
surgery of 1992 has left her with urine leakage.  In June 
2008, the veteran testified before the undersigned Veterans 
Law Judge that because of the ovarian cyst a total 
hysterectomy was recommended.  She testified that she had the 
total hysterectomy in 2006 and currently had a painful keloid 
scar.

VA's duty to assist includes offering the veteran an 
examination to determine whether a disability has resulted 
from a right ovarian cyst that arose during active service.  
See 38 U.S.C.A. § 5103 (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  





Fibromyalgia

Fibromyalgia is a syndrome characterized by diffuse 
musculoskeletal pain accompanied by increased tenderness at 
specific sites, tender points.  Commonly associated symptoms 
are fatigue, sleep disturbance, depression, anxiety, 
headache, and gastrointestinal complaints.  Some authorities 
consider it a variant of chronic fatigue syndrome. (q.v.). 
Campbell's Psychiatric Dictionary 252 (8th ed. 2004)).     

The veteran's STRs reflect that in February 1983 she needed a 
neurological consultation for migraines.  In June 1985, an 
assessment of inguinal pain of unknown etiology was offered.  
Another June 1985 STR notes that she reportedly has lost 
feeling on the entire right side of her body.  It was numb; 
however, neurological pinprick testing found no abnormality.  
Depression was suspected.  In March 1986, the veteran lost 
consciousness on a stairway and fell.  Vasovagal syncope with 
mild anemia was assessed.

In November 1993, she was treated for severe headache that 
had recurred frequently since a motor vehicle accident in 
1991.  Computerized tomography (CT) was normal.  The 
assessment was vascular headaches.  

At various times in 2005, K Desai, M.D., noted fibromyalgia 
tender points and offered diagnoses of arthralgia, 
fibromyalgia, muscle pain, and elevated liver function test.  

An April 2005 VA interim progress note reflects 
polyarthralgias/parathesias and history of fibromyalgia 
diagnosed elsewhere.

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge that fibromyalgia symptoms appeared during 
active service and that a diagnosis of fibromyalgia has been 
offered.  

VA's duty to assist includes offering the veteran an 
examination to determine whether fibromyalgia arose during 
active service.  38 U.S.C.A. § 5103 (West 2002); McLendon, 
supra.  

Acquired Allergies and/or Acquired Sinus Condition

In February 1988, the veteran had left upper eyelid swelling 
and other irritation in both eyes.  A January 1993 report 
notes sore throat, earache, headache, and vomiting.  The 
assessment was viral infection of vocal chords.  The veteran 
was treated for maxillary sinus infection in December 1995.  
A March 2001 STR notes possible strep throat.

In June 2008, the veteran testified that allergies arose in 
the late 1980s and early 1990s.  She testified that her eyes 
swelled, she had nasal discharge, and she had about two 
attacks per month.  She took Claritin(r) for relief.

VA's duty to assist includes offering the veteran an 
examination to determine whether an allergy or sinus 
condition arose during active service.  Id.  

Bilateral Shin Splints

A June 1990 STR notes that the veteran was treated for shin 
splints and placed on a restricted profile.  In February 
2006, the veteran testified that shin splints began in the 
1980s and that she attributed the disorder to running.  She 
recalled that a doctor told her to stop running for a while.  
She said that shin splints were diagnosed in 2002 after 
walking fast.  She testified that she still had shin splint 
symptoms.  In June 2008, the veteran offered similar 
testimony during a videoconference hearing before the 
undersigned Veterans Law Judge. 

VA's duty to assist includes offering the veteran an 
examination to determine whether she suffers the disability 
known as shin splints and, if so, whether it arose during 
active service.  Id.  





Bilateral Lower Extremity Stress Fractures

A July 1988 STR notes that the veteran was placed on a 
physical profile because of bilateral stress fractures of the 
femurs and the right tibia.  A November 1988 radiology report 
notes questionable healing stress fracture of the lower 1/3 
of the right femur.  The report notes that bilateral 
femur/tibia stress fractures were suggested by a February 
1988 bone scan.

In June 2008, the veteran testified at a videoconference 
hearing before the undersigned that she was treated during 
active service for bilateral stress fracture caused by 
running and exercise. 

It is not clear what current disability the veteran claims 
concerning bilateral stress fractures of the legs; however, 
it is clear that the condition was treated during active 
service.  VA's duty to assist includes offering the veteran 
an examination to determine whether she suffers any current 
disability related to bilateral stress fractures of the legs.  
Id. 

Headache Disability

The veteran's STRs reflect that in February 1983 she 
complained of sharp abdominal pains.  The report also notes 
that she needed a neurological consultation for migraines.  
She was admitted in January 1985 for syncopal episodes with 
lower abdominal tenderness, but she also had headaches and 
dizziness.  In May 1985, she was seen for temporal headaches.  

In March 1986, the veteran lost consciousness on a stairway 
and fell.  She complained of headaches subsequent to the 
fall.  She reported that a similar episode had occurred two 
years prior.  Vasovagal syncope with mild anemia was 
assessed.  During an October 1996 periodic physical 
examination, she reported frequent or severe headaches.  A 
January 1993 report notes sore throat, earache, headache, and 
vomiting.  In November 1993, she was treated for severe 
headache that had reportedly recurred frequently since a 
motor vehicle accident in 1991.  Computerized tomography was 
normal.  The assessment was vascular headaches.  A February 
1994 treatment report contains an assessment of rule-out 
migraine.

In February 2006, the veteran testified that a diagnosis of 
migraines was offered in 1991 in service and recently a 
diagnosis of migraines was offered again.  She testified that 
she sought treatment for headaches soon after active service.

VA's duty to assist includes offering the veteran an 
examination to determine whether she suffers a headache 
disability and, if so, whether it arose during active 
service.  Id.     

Painful Joints

The veteran's STRs reflect that in April 1989, she tripped 
and injured her left shoulder.  A December 1999 consultation 
report notes right trochanteric bursitis.  In August 2001, 
she suffered a contusion to the left chest wall.  In 
September 2001, she reported one week of left shoulder pain. 

During a February 2006 RO hearing, the veteran was asked what 
joint pains she was claiming.  She testified that she wanted 
service connection for her "head and shoulders" but later 
agreed that this claim included the hips.  

In June 2008, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge that her joints 
"seem to just lock up."  She testified that her joints were 
swollen, painful, and stiff.  She mentioned her stiff hands, 
perhaps referring to the grasping strength of her fingers, as 
she testified that she could not open a jar.  She testified 
that her left side would go numb.  

Noting that service connection is already in effect for the 
wrists, knees, and feet, the Board concludes that the veteran 
is claiming service connection for the joints of the neck, 
shoulders, fingers, and hips.  





Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded examinations 
by appropriate specialists.  The claims 
file should be made available to these 
specialists for review of the pertinent 
evidence.  All indicated tests and 
studies should be undertaken.  Each 
examiner should answer the appropriate 
questions below.

With respect to the claim for service 
connection for a right ovarian cyst, the 
physician should elicit a history of 
relevant symptoms from the veteran and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to residuals of 
ovarian cysts?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  The veteran claims possible 
post-surgery abdominal adhesions, 
keloid scar, and possible urine 
leakage.  If these are found, is it 
at least as likely as not that they 
are related to an ovarian cyst?

IV.  Is it at least as likely as not 
that the July 2006 total 
hysterectomy is related to active 
service or to the ovarian cysts 
noted during active service?

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

With respect to the claim for service 
connection for fibromyalgia, the 
physician should elicit a history of 
relevant symptoms from the veteran.  If 
fibromyalgia is found, is it at least as 
likely as not that this disease began 
during active service?  If fibromyalgia 
is related to active service, then what 
signs and symptoms should be considered 
to have caused by fibromyalgia?  The 
physician should offer a rationale for 
any conclusion in a legible report.  If a 
question cannot be answered, the 
physician should state the reason.  

With respect to service connection for an 
allergy and/or sinus condition, the 
physician should elicit a history of 
relevant symptoms from the veteran.  If 
an allergy condition and/or sinus 
condition is/are found, the physician 
should offer a diagnosis and address 
whether it is at least as likely as not 
that the condition either began during or 
is otherwise causally related to active 
service.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If the question cannot be 
answered, the physician should state the 
reason.  

With respect to service connection for 
residuals of shin splints, the physician 
should elicit a history of relevant 
symptoms from the veteran.  If residuals 
are found, the physician should address 
whether it is at least as likely as not 
that any residual found began during or 
is otherwise causally related to active 
service.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If the question cannot be 
answered, the physician should state the 
reason.  

With respect to service connection for 
residuals of bilateral lower extremity 
stress fractures, the veteran should be 
examined to determine the nature and 
severity of any current residual.  The 
physician should elicit a history of 
relevant symptoms from the veteran.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
the question cannot be answered, the 
physician should state the reason.  

With respect to service connection for 
recurring headaches, the veteran should 
be examined to determine the nature and 
severity of any headache disability.  The 
physician should elicit a history of 
relevant symptoms from the veteran.  If a 
headache disability is found, the 
physician should address whether it is at 
least as likely as not that this 
disability began during or is otherwise 
causally related to active service.  The 
physician should also address whether 
these headaches are related to 
fibromyalgia.  The physician should offer 
a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  

With respect to service connection for 
pain, stiffness, and swelling of the 
joints of the neck, shoulders, fingers, 
and hips, the physician should elicit a 
history of relevant symptoms from the 
veteran and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the joints of 
the neck, shoulders, fingers, and 
hips?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


